Citation Nr: 0524717	
Decision Date: 09/12/05    Archive Date: 09/21/05

DOCKET NO.  04-01 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left eye disorder to 
include as secondary to service connected temopromandibular 
joint dysfunction, residual of fracture of the left zygomatic 
arch.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel
INTRODUCTION

The veteran had approximately 20 years of active service from 
September 1969 to September 1971 and again from May 1974 to 
August 1992.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which, in part, denied service 
connection for a left eye disorder secondary to service 
connected temopromandibular joint dysfunction, residual of 
fracture of the left zygomatic arch.  The claimant testified 
before the undersigned at a Video Board hearing in June 2005.  
A transcript of that hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran does not have a left eye disorder that had 
its onset during active duty or that is otherwise related to 
his service.


CONCLUSION OF LAW

Service connection for a left eye disorder is not 
established.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2004).   Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The Board finds that service connection for residuals of a 
left eye disorder is not in order.  During a June 2005 Board 
Video hearing, the veteran testified that he suffered a head 
injury resulting in a broken jaw in December 1983.  The 
veteran stated that he underwent surgery of his jaw and a pin 
was placed in the roof of his mouth to hold his jaw in place.  
The veteran also stated that after the surgery, his left eye 
started to sink and became disfigured.    

Service medical records show that in December 1983 the 
veteran fell off of a bicycle and struck the left side of his 
face.  He reportedly experienced left facial pain, however, 
no visual symptoms were present.  This record also showed 
that the veteran had a history of a gunshot wound to the face 
with remnants of a foreign body in the left side.  
Examination of the left orbital area revealed tenderness and 
sinking of the intraorbital rim, tenderness over the frontal 
zygomatic suture line, tenderness over the arch, and 
tenderness over the anterior portion of the antrum.  Testing 
of the visual fields was intact with no diplopia.  The 
veteran underwent reduction of the left zygomatic (ZMC) 
fracture, via Caldwell-Luc approach, and stabilization of the 
fracture via a Steinum pin through the ZMC into the hard 
palate.  He also fractured two teeth, which were extracted.  
The veteran subsequently complained of a left eye injury in 
April 1985 and March 1992, however the May 1992 separation 
examination shows normal eyes.  Prior to the December 1983 
accident there is a record of complaints regarding the left 
eye in August 1979 and January 1981.  

The veteran was afforded a VA ophthalmologic examination in 
December 1992.  His visual acuity was uncorrected near 20/20, 
far 20/25, and corrected near 20/20, far 20/20 in the right 
eye.  His visual acuity was uncorrected near 20/20, far 
20/25, and corrected near 20/20, far 20/20 in the left eye.  
Neurologic evaluation revealed pupils equal, round, reactive 
to light, and accommodation and extraocular muscles were 
intact.  There was no evidence of orbital entrapment and 
muscle problems secondary to orbital fracture.  The diagnosis 
was refractive error both eyes and history of orbital 
fracture both eyes in 1984.  

The veteran was afforded another VA ophthalmologic 
examination in December 2002.  At the time of the examination 
the veteran complained of a "sunken" left eye with 
"blurred vision" due to his in-service fracture of the left 
zygomatic arch.  On physical examination the examiner noted 
the visual acuity of the right eye to be 20/20 with +75 
equals +50 x 180.  The visual acuity of the left eye was 
20/20 with +25 equals +125 x 180.  J2 was +250 add.  The 
cornea and lens were clear and the retina normal in both 
eyes.  There was no facial deformity of the left side of the 
face, and there were no scars.  Eyelids were in good position 
and the motility of both eyes was full in all directions with 
no double vision.  The examiner's impression was 
farsightedness, astigmatism, prebyopia, both eyes, corrected 
to 20/20 J2 and history of old healed fracture, left 
zygomatic arch, with no facial deformity or complication.  

Given the evidence of record, the Board finds that service 
connection for a left eye disorder is not warranted on either 
a direct or a secondary basis.  The December 1992 and 2002 VA 
examinations found no facial deformity or complication of the 
December 1983 in-service accident.  There is no contrary 
medical evidence of record.  As was stated earlier, current 
disability is required in order to establish service 
connection.  Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 
225.  The veteran's claim for service connection implicitly 
includes the assertion that he suffers from residuals of a 
left eye injury in service, but his personal opinion as a lay 
person not trained in medicine is not competent evidence 
needed to establish a link between his eye disability and its 
relationship to service.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Thus, the veteran's 
personal opinion that the disability at issue began in 
service or that it is otherwise related to service is not a 
sufficient basis for awarding service connection. As there is 
no evidence that the veteran has a left eye disorder, his 
claim for service connection must be denied.  38 U.S.C.A. 
§ 5107(b).

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.  5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of the letter sent to the veteran in 
December 2002.  Since this letter fully provided notice of 
elements (1), (2), and (3), see above, it is not necessary 
for the Board to provide extensive reasons and bases as to 
how VA has complied with the VCAA's notice requirements.  See 
Mayfield v. Nicholson,  19 Vet. App. 103 (2005).  In 
addition, by virtue of the rating decision on appeal and the 
statement of the case (SOC), he was provided with specific 
information as to why his claim was being denied, and of the 
evidence that was lacking.  He was also supplied with the 
complete text of 38 C.F.R. § 3.159 in the December 2003 SOC.  

Finally, with respect to element (4), the Board notes that 
the December 2002 letter and December 2003 SOC generally 
informed the veteran that it was necessary to send any 
evidence in his possession to VA that supports his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R.  § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Court's decision in Pelegrini II, held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and that was done in this case.  The claims folder 
contains all available service medical records, VA medical 
records, and VA examination reports.  The veteran has not 
identified any other outstanding evidence to be obtained.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A.  §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).


ORDER

Service connection for a left eye disorder is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


